


Exhibit 10.8

 

Amendment No. 18

 

to the A320 Purchase Agreement
Dated as of April 20, 1999

 

between

 

AVSA, S.A.R.L.

 

and

 

JetBlue Airways Corporation

 

This Amendment No. 18 (hereinafter referred to as the ”Amendment”) is entered
into as of November 12, 2003, between AVSA, S.A.R.L., a société à responsabilité
limitée organized and existing under the laws of the Republic of France, having
its registered office located at 2, Rond-Point Maurice Bellonte, 31700 Blagnac,
France (hereinafter referred to as the “Seller”), and JetBlue Airways
Corporation, a corporation organized and existing under the laws of the State of
Delaware, United States of America, having its principal corporate offices
located 118-29 Queens Boulevard, 5th Floor, Forest Hills, New York 11375 USA
(hereinafter referred to as the “Buyer”).

 

WITNESSETH

 

WHEREAS, the Buyer and the Seller entered into an A320 Purchase Agreement, dated
as of April 20, 1999, relating to the sale by the Seller and the purchase by the
Buyer of certain Airbus Industrie A320-200 aircraft (the “Aircraft”), including
twenty-five option aircraft (the “Option Aircraft”), which, together with all
Exhibits, Appendixes and Letter Agreements attached thereto and as amended by
Amendment No. 1, dated as of September 30, 1999, Amendment No. 2, dated as of
March 13, 2000, Amendment No. 3, dated as of March 29, 2000, Amendment No. 4,
dated as of September 29, 2000, Amendment No. 5 dated as of November 7, 2000,
Amendment No. 6 dated as of November 20, 2000, Amendment No. 7 dated as of
January 29 2001, Amendment No. 8 dated as of May 3, 2001, Amendment No. 9 dated
as of July  18, 2001, Amendment No. 10 dated as of November 16, 2001,  Amendment
No. 11 dated as of December 31, 2001, Amendment No. 12 dated as of April 19,
2002, Amendment No.13 dated as of November 22, 2002, Amendment No. 14 dated as
of December 18, 2002, Amendment No. 15 dated as of February 10, 2003 and
Amendment No. 16 dated as of April 23, 2003 and Amendment No. 17 dated as of
October 1, 2003 is hereinafter called the “Agreement.”

 

1

--------------------------------------------------------------------------------


 

WHEREAS the Seller and the Buyer have agreed to amend Clause 9 of the Agreement.

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS

 

1.                                      DEFINITIONS

 

1.1                                 Capitalized terms used herein and not
otherwise defined herein will have the meanings assigned to them in the
Agreement. The terms “herein,” “hereof” and “hereunder” and words of similar
import refer to this Amendment.

 

2.                                      DELIVERY SCHEDULE

 

2.1                                 The Buyer and the Seller agree to***.

 

2.2                                 As a consequence of Paragraph 2.1 above, the
delivery schedule set forth in Clause 9.1.1 of the Agreement is hereby canceled
and replaced by the following quoted provisions:

 

QUOTE:

 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

41 199

 

No. 1

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000


41 200


 


NO. 2


 


PRE-AMENDMENT NO. 16 AIRCRAFT


 


***


 


2000

41 203

 

No. 3

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

41 201

 

No. 4

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

41 202

 

No. 5

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

41 204

 

No. 6

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

41 205

 

 

No. 7

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 206

 

 

No. 8

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 210

 

 

No. 9

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 207

 

 

No. 10

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 208

 

 

No. 11

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 209

 

 

No. 12

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 228

 

 

No. 13

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

 

 

 

 

 

 

 

 

 

 

41 211

 

 

No. 14

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 212

 

 

No. 15

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 218

 

 

No. 16

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 224

 

 

No. 17

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 227

 

 

No. 18

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 225

 

 

No. 19

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 213

 

 

No. 20

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 214

 

 

No. 21

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 234

 

 

No. 22

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 215

 

 

No. 23

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 216

 

 

No. 24

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 217

 

 

No. 25

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

124 965

 

 

No. 26

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 235

 

 

No. 27

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 220

 

 

No. 28

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 219

 

 

No. 29

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

 

 

 

 

 

 

 

 

 

 

41 236

 

 

No. 30

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 399

 

 

No. 31

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 237

 

 

No. 32

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

124 966

 

 

No. 33

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 221

 

 

No. 34

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 238

 

 

No. 35

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 222

 

 

No. 36

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 400

 

 

No. 37

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 401

 

 

No. 38

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 223

 

 

No. 39

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 402

 

 

No. 40

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 443

 

 

No. 41

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 403

 

 

No. 42

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

124 964

 

 

No. 43

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 226

 

 

No. 44

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

 

 

 

 

 

 

 

 

 

 

111 579

 

 

No. 45

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 245

 

 

No. 46

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

41 246

 

 

No. 47

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 229

 

 

No. 48

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 247

 

 

No. 49

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 248

 

 

No. 50

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 404

 

 

No. 51

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 405

 

 

No. 52

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 230

 

 

No. 53

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 406

 

 

No. 54

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

124 967

 

 

No. 55

 

Amendment No.16 Firm Aircraft

 

***

 

2004

104 415

 

 

No. 56

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 407

 

 

No. 57

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 408

 

 

No. 58

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

124 968

 

 

No. 59

 

Amendment No.16 Firm Aircraft

 

***

 

2004

 

 

 

 

 

 

 

 

 

 

104 409

 

 

No. 60

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

41 232

 

 

No. 61

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 959

 

 

No. 62

 

Amendment No.16 Firm Aircraft

 

***

 

2005

104 410

 

 

No. 63

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 411

 

 

No. 64

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

41 233

 

 

No. 65

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 412

 

 

No. 66

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 960

 

 

No. 67

 

Amendment No.16 Firm Aircraft

 

***

 

2005

104 413

 

 

No. 68

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 418

 

 

No. 69

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 414

 

 

No. 70

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 961

 

 

No. 71

 

Amendment No.16 Firm Aircraft

 

***

 

2005

104 416

 

 

No. 72

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 417

 

 

No. 73

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 962

 

 

No. 74

 

Amendment No.16 Firm Aircraft

 

***

 

2005

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

124 963

 

 

No. 75

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 419

 

 

No. 76

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 239

 

 

No. 77

 

Amendment No.16 Firm Aircraft

 

***

 

2006

41 240

 

 

No. 78

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 420

 

 

No. 79

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 241

 

 

No. 80

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 421

 

 

No. 81

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 242

 

 

No. 82

 

Amendment No.16 Firm Aircraft

 

***

 

2006

41 243

 

 

No. 83

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 422

 

 

No. 84

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 244

 

 

No. 85

 

Amendment No.16 Firm Aircraft

 

***

 

2006

69 719

 

 

No. 86

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 423

 

 

No. 87

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

69 720

 

 

No. 88

 

Amendment No.16 Firm Aircraft

 

***

 

2006

69 721

 

 

No. 89

 

Amendment No.16 Firm Aircraft

 

***

 

2006

 

 

 

 

 

 

 

 

 

 

104 424

 

 

No. 90

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 425

 

 

No. 91

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 426

 

 

No. 92

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 427

 

 

No. 93

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 428

 

 

No. 94

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

69 722

 

 

No. 95

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

69 723

 

 

No. 96

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

69 724

 

 

No. 97

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

69 725

 

 

No. 98

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

96 459

 

 

No. 99

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 439

 

 

No. 100

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 440

 

 

No. 101

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 441

 

 

No. 102

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 442

 

 

No. 103

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

41231

 

 

No. 104

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

159 896

 

No. 105

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 897

 

No. 106

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 898

 

No. 107

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 899

 

No. 108

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 900

 

No. 109

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 901

 

No. 110

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 902

 

No. 111

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 903

 

No. 112

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 904

 

No. 113

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 905

 

No. 114

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 906

 

No. 115

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 907

 

No. 116

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

159 908

 

No. 117

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

 

 

 

 

 

 

 

 

 

159 909

 

No. 118

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 910

 

No. 119

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 911

 

No. 120

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 912

 

No. 121

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 913

 

No. 122

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 914

 

No. 123

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 915

 

No. 124

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 916

 

No. 125

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 917

 

No. 126

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

159 918

 

No. 127

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

 

 

 

 

 

 

 

 

 

159 919

 

No. 128

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 920

 

No. 129

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 921

 

No. 130

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 922

 

No. 131

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 923

 

No. 132

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 924

 

No. 133

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 925

 

No. 134

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 926

 

No. 135

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 927

 

No. 136

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

159 928

 

No. 137

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

 

 

 

 

 

 

 

 

 

159 929

 

No. 138

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

159 930

 

No. 139

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

159 931

 

No. 140

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

159 932

 

No. 141

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

159 933

 

No. 142

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

159 934

 

No. 143

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

 

 

6

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

159 936

 

No. 144

 

Amendment No.16 Option

 

***

 

2006

159 937

 

No. 145

 

Amendment No.16 Option

 

***

 

2006

 

 

 

 

 

 

 

 

 

159 938

 

No. 146

 

Amendment No.16 Option

 

Year

 

2007

159 939

 

No. 147

 

Amendment No.16 Option

 

Year

 

2007

 

 

 

 

 

 

 

 

 

159 940

 

No. 148

 

Amendment No.16 Option

 

Year

 

2008

159 941

 

No. 149

 

Amendment No.16 Option

 

Year

 

2008

159 942

 

No. 150

 

Amendment No.16 Option

 

Year

 

2008

159 943

 

No. 151

 

Amendment No.16 Option

 

Year

 

2008

 

 

 

 

 

 

 

 

 

159 944

 

No. 152

 

Amendment No.16 Option

 

Year

 

2009

159 945

 

No. 153

 

Amendment No.16 Option

 

Year

 

2009

159 946

 

No. 154

 

Amendment No.16 Option

 

Year

 

2009

159 947

 

No. 155

 

Amendment No.16 Option

 

Year

 

2009

159 948

 

No. 156

 

Amendment No.16 Option

 

Year

 

2009

159 949

 

No. 157

 

Amendment No.16 Option

 

Year

 

2009

159 950

 

No. 158

 

Amendment No.16 Option

 

Year

 

2009

159 951

 

No. 159

 

Amendment No.16 Option

 

Year

 

2009

 

 

 

 

 

 

 

 

 

159 952

 

No. 160

 

Amendment No.16 Option

 

Year

 

2010

159 953

 

No. 161

 

Amendment No.16 Option

 

Year

 

2010

159 954

 

No. 162

 

Amendment No.16 Option

 

Year

 

2010

159 955

 

No. 163

 

Amendment No.16 Option

 

Year

 

2010

159 956

 

No. 164

 

Amendment No.16 Option

 

Year

 

2010

159 957

 

No. 165

 

Amendment No.16 Option

 

Year

 

2010

159 958

 

No. 166

 

Amendment No.16 Option

 

Year

 

2010

159 959

 

No. 167

 

Amendment No.16 Option

 

Year

 

2010

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

159 960

 

No. 168

 

Amendment No.16 Option

 

Year

 

2011

159 961

 

No. 169

 

Amendment No.16 Option

 

Year

 

2011

159 962

 

No. 170

 

Amendment No.16 Option

 

Year

 

2011

159 963

 

No. 171

 

Amendment No.16 Option

 

Year

 

2011

159 964

 

No. 172

 

Amendment No.16 Option

 

Year

 

2011

159 965

 

No. 173

 

Amendment No.16 Option

 

Year

 

2011

159 966

 

No. 174

 

Amendment No.16 Option

 

Year

 

2011

159 967

 

No. 175

 

Amendment No.16 Option

 

Year

 

2011

159 968

 

No. 176

 

Amendment No.16 Option

 

Year

 

2011

159 969

 

No. 177

 

Amendment No.16 Option

 

Year

 

2011

159 970

 

No. 178

 

Amendment No.16 Option

 

Year

 

2011

159 971

 

No. 179

 

Amendment No.16 Option

 

Year

 

2011

159 972

 

No. 180

 

Amendment No.16 Option

 

Year

 

2011

 

 

 

 

 

 

 

 

 

159 976

 

No. 181

 

Amendment No.16 Option

 

Year

 

2012

159 977

 

No. 182

 

Amendment No.16 Option

 

Year

 

2012

159 978

 

No. 183

 

Amendment No.16 Option

 

Year

 

2012

159 979

 

No. 184

 

Amendment No.16 Option

 

Year

 

2012

159 980

 

No. 185

 

Amendment No.16 Option

 

Year

 

2012

159 981

 

No. 186

 

Amendment No.16 Option

 

Year

 

2012

159 982

 

No. 187

 

Amendment No.16 Option

 

Year

 

2012

159 983

 

No. 188

 

Amendment No.16 Option

 

Year

 

2012

159 984

 

No. 189

 

Amendment No.16 Option

 

Year

 

2012

159 985

 

No. 190

 

Amendment No.16 Option

 

Year

 

2012

159 986

 

No. 191

 

Amendment No.16 Option

 

Year

 

2012

159 987

 

No. 192

 

Amendment No.16 Option

 

Year

 

2012

159 988

 

No. 193

 

Amendment No.16 Option

 

Year

 

2012

 

UNQUOTE:

 

3.                                      EFFECT OF THE AMENDMENT

 

The Agreement will be deemed amended to the extent herein provided, and, except
as specifically amended hereby, will continue in full force and effect in
accordance with its original terms.  This Amendment supersedes any previous
understandings, commitments, or representations whatsoever, whether oral or
written, related to the subject matter of this Amendment.

 

Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement and be governed by its provisions, except that if the
Agreement and this Amendment have specific provisions that are inconsistent, the
specific provisions contained in this Amendment will govern.

 

8

--------------------------------------------------------------------------------


 

4.                                     CONFIDENTIALITY

 

This Amendment is subject to the confidentiality provisions set forth in Clause
22.5 of the Agreement.

 

5.                                      ASSIGNMENT

 

Notwithstanding any other provision of this Amendment or of the Agreement, this
Amendment will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 5 will be void and of no force
or effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or agents on the dates written below.

 

 

 

AVSA, S.A.R.L.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

JETBLUE AIRWAYS CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

9

--------------------------------------------------------------------------------
